DETAILED ACTION
Status of Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 8/16/2022 in response to Office Action (non-final rejection) mailed 6/8/2022. 
Claims 1-20 were previously pending. With Applicant’s filing of 8/16/2022 Claims 1, 4, 10, 15, and 20 are amended, and Claims 2-3, 5-9, 11-14, and 16-19 are as previously presented. Presently Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited claim limitations that a screw is used which, remote from the second filling opening with regard to conveying, has a screw geometry such that the fed endless fibre strands exit from the nozzle substantially undamaged and impregnated with plastic melt, wherein a mass flow dmS/dt of plastic melt exiting from the nozzle and a mass flow dmP/dt of fibre-reinforced plastic exiting from the nozzle are present, wherein the mass flow dmF/dt and the mass flow dmS/dt are in a first ratio to one another, in which the endless fibre strands exiting from the nozzle are substantially completely impregnated with plastic melt, wherein this first ratio constitutes a first mass flow target ratio, which is kept substantially constant over predeterminable periods of time, and/or wherein the mass flow dmF/dt and the mass flow dmP/dt are in a second ratio to one another, in which the endless fibre strands exiting from the nozzle are substantially completely impregnated with plastic melt, wherein the second ratio constitutes a second mass flow target ratio which is kept substantially constant over predeterminable periods of time, when taken with the claim as a whole, have not been shown nor reasonably suggested by the prior art. Dependent Claims 2-9 are allowable as depending from an allowable base claim.
Independent Claim 10, recited as capable of carrying out the method of Claim 1, is allowable because the recited claim limitations for a control unit, which is configured to keep the mass flow dmF/dt over predeterminable periods of time in a first mass flow target ratio to a mass flow dmS/dt of plastic melt exiting from the nozzle or to keep the mass flow dmF/dt over predeterminable periods of time in a second mass flow target ratio to a mass flow dmP/dt of fibre-reinforced plastic exiting from the nozzle, in which the endless fibre strands exiting from the nozzle are substantially completely impregnated with plastic melt, and wherein the screw remote from the second filling opening with regard to conveying has a section formed with a screw geometry in which the endless fibre strands can exit substantially undamaged from the nozzle, have not been shown nor reasonably suggested by the prior art. Dependent Claims 11-15 are allowable as depending from an allowable base claim.
Independent Claims 16 and 17, recited as capable of using the apparatus according to Claim 10 which is recited as capable of carrying out the method of Claim 1, are allowable as depending from an allowable base claim. Dependent Claims 18-19 are allowable as depending from an indicated-allowable base claim.
A close prior art reference of record Shah et al. discloses an extruder with a screw, a first inlet for resin solids, a second inlet for endless fiber strand, and an injection zone with mold. The first screw zone melts the resin, the second screw zone shears and breaks the fibers and mixes the fibers into the resin for injection into a mold to produce a fiber-reinforced part. Shah et al. do not disclose the claim limitations recited above.
A close prior art reference of record Kune et al. discloses an additive manufacturing nozzle assembly for depositing a bead of polymer material having continuous fiber reinforcements. The extruder barrel contains a rotatable screw which conveys a base polymer material in solid form through a heater to a nozzle, and a length of continuous fiber reinforcement is embedded into a stream of base polymer material at the nozzle and simultaneously deposited as a bead of composite polymer material having a embedded continuous fiber reinforcement. Kune et al. do not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                       

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743